SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 10, 2011 HEALTHIENT, INC. (exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-59114 33-0730042 Commission File Number IRS Employer Identification Number 4lvd. Suite 600 Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (888) 720 2112 TIME ASSOCIATES, INC. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (SEE General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT. The Board of Directors of Healthient, Inc., previously known as Time Associates, Inc., a Nevada corporation (the "Registrant")determined that it was in the best interest of the Company to change its auditors, K. Brain Pybus, CPA, P.A. to Ron R. Chadwick, P.C.The Registrant dismissed K. Brian Pybus, CPA, P.A. as of January 10, 2011. The Registrant completed a share exchange transaction with SnackHealthy, Inc., previously known as Healthient, Inc., a Nevada corporation as of October 5, 2010. Following the share exchange transaction, SnackHealthy, Inc. became a wholly-owned operating subsidiary of the Registrant.K. Brain Pybus, CPA, P.A. was the auditor for SnackHealthy, Inc. and Ron R. Chadwick, P.C.was the auditor for the Registrant prior to the share exchange transaction. The audit reports provided by the auditors of SnackHealthy, Inc., K. Brain Pybus, CPA, P.A. for the fiscal years ended June 30, 2009 and 2010 did not contain any adverse opinion or disclaimer of opinion nor was any report modified as to uncertainty, audit scope or accounting principles. During the Registrant's two most recent fiscal years, and during the subsequent interim period preceding the date of dismissal of January 10, 2011, there have been no disagreements between the Registrant and Brian Pybus, CPA, P.A., on any matter of accounting principles or practices, financial statement disclosure or auditing, scope or procedure, which disagreement(s), if not resolved to the satisfaction of Brian Pybus, CPA, P.A., would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. On January 10, 2011, the Board of Directors of the Registrant approved the appointment of Ron R. Chadwick, P.C. of Aurora, Colorado as its new auditors as of December 30, 2010 for its wholly-owned subsidiary SnackHealthy, Inc.During the Registrant's two most recent fiscal years, and the subsequent interim period prior to January 10, 2011, the Registrant did not consult Ron R. Chadwick, P.C. on any matter described in subsections (i) and (ii) of paragraph (a)(2) of Item 304 of Regulation S-K. ITEM 9. FINANCIAL STATEMENTS, PRO FORMA FINANCIALS AND EXHIBITS (D) Exhibits 16. Letter from K. Brain Pybus, CPA, P.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. HEALTHIENT, INC. Dated: February 1, 2011 By: /s/Katherine West Katherine West President
